Exceptions overruled. This is an action of tort for personal injuries received by the plaintiff on January 19, 1943, while she was a passenger for hire in a bus operated by the defendant on Route 2 in the town of Lunenberg. The defendant has excepted to the denial of its motion for a directed verdict. There was evidence that the road had been plowed to a width of twenty feet and was covered with snow and ice; that the bus was travelling at a speed of from fifty to sixty miles per hour, going from one side of the road to the other and bumping up and down; and that suddenly it went off the road into a snow bank and into a tree. The jury might disbelieve the testimony of the defendant’s witnesses that the bus was forced off the road by an automobile skidding toward the bus from the opposite direction. There was evidence for the jury of negligence on the part of the operator of the bus. Roach v. Hinchcliff, 214 Mass. 267. Loftus v. Pelletier, 223 Mass. 63. Mazmanian v. Kuken, 285 Mass. 516, 518. Lech v. Escobar, 318 Mass. 711. See Burke v. Cook, 246 Mass. 518, 520; Marcienowski v. Sanders, 252 Mass. 65, 68; Cook v. Cole, 273 Mass. 557, 562.